DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
 
Status of Claims
Claims 23 and 25-26 are currently pending and under examination on the merits in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claims recite “regulating a cell cycle and an epithelial mesenchymal transition (EMT) protein”. It is unclear whether a single “protein” involved in both cell cycle and EMT is regulated or two different proteins, one in involved in cell cycle and the other in EMT, are regulated by the claimed method.
For examination purpose, the claimed method will be interpreted as regulating a cell cycle protein and an EMT protein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The term “regulating” embraces both down-regulating and up-regulating, and furthermore, the two proteins recited in the claims are generic classes of proteins embracing multiple species. Note that myriad proteins were known to be involved in EMT process. See for instance the countless protein species involved in EMT cell-cell junction/adhesion illustrated in Figure 3 of Thomson et al. (Clinical & Experimental Metastasis, 2011, 28:137-155). See also Figure 2B of Thomson showing that there are hundreds and thousands of EMT-induced mRNAs. Furthermore, novel proteins involved in EMT are constantly identified in the art as evidenced by Hahn et al. (Journal of Molecular Medicine, 2014, 92:571-581), who identified “ZNF281 as a new regulator of EMT”. See page 574. Hence, the limited number of proteins assayed in the instant application cannot represent the enormous, entire genus of proteins claimed in the instant case, wherein the proteins do encompass those that are yet to be identified as cell cycle or EMT proteins. That is, the genus claims as written are not adequately supported by the instant specification as the specification fails to provide a representative number of protein species that are up-regulated and/or down-regulated by the claimed siRNA having SEQ ID NO:2. The specification at best describes that only a limited number of proteins were assayed for expression levels after “siH2A.Z.1” treatment in SNU-449 and SK-Hep1 cell lines and that the siRNA treatment resulted in decrease or increase in the expression levels of only a few species as following: caspase-3 (decrease in both cell lines), PARP (decrease only in SNU-449), p21 (increase in both cell lines), p27 (increase in both cell lines), CDK2 (decrease in both cell lines), p-pRb (decrease in both cell lines), E-cadherin (increase in both cell lines), and fibronectin (decrease in both cell lines). See Figures 4D, 4D, and 5C. The above proteins are not a representative number of species within the genus of proteins involved in cell cycle and EMT. no detectable change in cyclin D1 (see Figure 4D) and also in N-cadherin, vimentin, Snail, and Slug (see Figure 5C) in both cell lines treated with “siH2A.Z.1”. As such, the instant application demonstrates failure of regulating cell cycle protein species and EMT protein species. Hence, the required structure-function correlation between the claimed siRNA and the function of regulating the entire genus of two classes of proteins is not adequately described in the instant specification. 
Accordingly, the specification fails to reasonably convey that the instant co-inventors had possession of the entire genus at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Condiotti et al. (Molecular Therapy, 2014, 22:59-68, of record) in view of Kim et al. (Epigenetics & Chromatin, 2013, 6:34), Rangasamy (Current Medicinal Chemistry, 2010, 17:3155-3161), Thomson et al. (Clinical & Experimental Metastasis, 2011, 28:137-155), Monteiro et al. (Oncotarget, 2014, 5:3428-3443, of record), Aljada (US 2016/0208337 A1, of record), Rangasamy et al. (Nature Structural & Molecular Biology, 2004, 11:650-655, of record), Jung et al. (Hepatology, 2006, 43:1042-1052, of record), Li et al. (Carcinogenesis, 2008, 29:1587-1593, of record), and Huang et al. (Oncotarget, 2014, 5:5570-5580, of record). 
Condiotti teaches that H2afz gene expression is upregulated in HCC cells and in an HCC mouse model, whose tumors “share important features with certain human HCCs”, wherein the upregulated genes including H2afz are suggested to contribute to HCC development thus can offer “new therapeutic approaches.” See the entire reference including page 66, Table 1, and Figure 4a. 
Condiotti lists H2afz (synonymous with H2AZ1) as a “significantly upregulated (>1.8-fold)” gene in five liver tumors and also lists another histone H2A family member, H2afx (synonymous with H2AX), as a “significantly upregulated” gene in four liver tumors in Table 1 by greater than 1.8-fold but does not list H2afv (synonymous with H2AZ2) as a significantly upregulated gene in Table 1. 
Condiotti does not teach the “new therapeutic approaches” for HCC treatment includes administration of a double-stranded siRNA targeted to H2AFZ.
Condiotti does not teach that the siRNA targeted to H2AFZ regulates a cell cycle protein and an EMT protein.
Kim teaches that H2A.Z, synonymous with H2AZ1 and H2AFZ, is overexpressed in bladder cancer cells and knockdown of H2A.Z in bladder cancer cells results in the decreased 
Rangasamy teaches that H2A.Z is overexpressed in primary breast tumor samples and that H2A.Z promotes cancer progression by upregulating FoxA1. See page 3157 and Figure 1.
Thomson teaches that FOXA1 is required for EMT, which “is an important contributor to the invasion and metastasis of epithelial-derived cancers.” See page 150 and abstract. 
Monteiro discloses that expression levels of some histone H2A family members have been reported as being altered in cancer, while some histone H2A family members have not been reported as being altered in cancer such that H2AFZ and H2AFX are altered in many cancer species consistent with the teachings of Condiotti, while H2AFV has not been reported as being altered in cancer. See Table 1. 
Aljada teaches that cancer can be detected/diagnosed by quantitatively detecting two different isoforms/family members in a biological sample, wherein a subject is treated following the diagnosis. See claims 1-8. Aljada exemplifies measuring differential expression levels of Lamin A, Lamin C, Lamin A∆10, and Lamin A∆50 (progerin) in cancer cells compared to normal cells, wherein “no significant change in Lamin A mRNA expression with respect to Lamin A∆10 mRNA expression was seen” in tumor compared to normal, wherein “quantitative differences amongst lamin mRNA splice variants expression would provide reliable biomarkers for cancer or tumors.” See paragraphs 0018, 0129; Figure 3C. 
Rangasamy discloses a double-stranded “H2A.Z pre-siRNA”, which provides “inducible production of a ~22nt H2A.Z siRNA”. See pages 650-651.
Rangasamy discloses the nucleotide sequence used to make “H2A.Z pre-siRNA” as 5’ATCTGCGCGAAGAAAGGACAACAGAAGACTTGTGAAGCCACAGATGAAGTCTTCTGTTG-3’ (see page 654), wherein the underlined sequence is transcribed in cells as 5’-
See also the following pre-siRNA sequence disclosed in Supplementary Figure 2b copied below:

    PNG
    media_image1.png
    167
    561
    media_image1.png
    Greyscale

As shown above, the “siRNA” transcribed by Rangasamy’s pre-siRNA construct consists of the sense strand sequence of 5’-GAAGAAAGGACAACAGAAGACU and the antisense strand sequence that is fully complementary to the sense strand sequence. 
Jung teaches that HCC can be treated in vivo in an HCC animal model by administration of an shRNA vector transcribing/expressing a double-stranded siRNA molecule targeted to a gene overexpressed in HCC cells. See the entire reference including Figures 1A, 2A, and 6A-6C. 
Li teaches that HCC can be treated in vivo in a tumor model by administration of an shRNA vector transcribing/expressing a double-stranded siRNA molecule targeted to a gene overexpressed in HCC cells. See the entire reference including Figures 1B and 3D. 
Huang teaches that HCC can be treated in vivo in a tumor model by administration of a double-stranded siRNA molecule targeted to a gene overexpressed in HCC cells. See the entire reference including Figures 1E and 6A-6C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize Rangasamy’s anti-H2AFZ double-stranded siRNA-encoding sequence to treat HCC in an appropriate animal model after verifying a significantly increased expression level of H2AFZ HCC cells, which are also determined to have no significant expression change in in vivo HCC treatment as evidenced by Jung, Li, and Huang, one of ordinary skill in the art would have reasonably pursued use of a double-stranded siRNA molecule targeted to H2AFZ in order to inhibit the expression level of the overexpressed H2AFZ in an HCC animal model by using the art-recognized H2AFZ siRNA sequence known in the art such as that of Rangasamy comprising SEQ ID NO:2 as the sense strand sequence and a complementary sequence as the antisense strand sequence, thereby arriving at the instantly claimed method with a reasonable expectation of success. 

Accordingly, claims 23 and 25-26 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635